Citation Nr: 0805050	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  03-28 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






INTRODUCTION

The veteran served on active military duty from July 1965 to 
July 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  In that decision, the 
RO denied service connection for post-traumatic stress 
disorder (PTSD).  

Following receipt of notice of that decision, the veteran 
perfected a timely appeal with respect to the denial of his 
service connection claim.  In July 2005, the Board remanded 
the issue to the RO, through the Appeals Management Center 
(AMC) in Washington, D.C., for further evidentiary 
development.  After completing the requested actions and 
continuing the denial of the veteran's service connection 
claim, the AMC returned his claims folder to the Board for 
final appellate review.  


FINDING OF FACT

The veteran does not have PTSD.  


CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

During the pendency of the current appeal, and specifically 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  The Court held that, 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, 19 Vet. App. at 488.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, May 2002 and March 2007 letters provided 
the veteran with the criteria for his service connection 
claim.  These documents also notified the veteran that VA 
would make reasonable efforts to help him obtain necessary 
evidence with regard to this issue but that he must provide 
enough information so that the agency could request the 
relevant records.  In addition, the letters informed the 
veteran of his opportunity to submit "any additional 
information or evidence that . . . [he] want[ed] . . . [the 
agency] to try to get for . . . [him]," "additional 
evidence," "any other evidence or information that . . . 
[he] . . . [thought would] support . . . [his] claim," and 
"any evidence in . . . [his] possession that pertains to . . 
. [his] claim."  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II) and VAOPGCPREC 1-2004 
(February 24, 2004).  See also Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

Also in the March 2007 letter, the veteran was informed of 
the type of evidence necessary to establish the degree of 
disability (element #4) and an effective date (element #5).  
See Dingess/Hartman, 19 Vet. App. at 488.  In any event, as 
will be discussed below, the Board finds that the evidence of 
record does not support a grant of service connection for 
PTSD.  In light of this denial, no rating or effective date 
will be assigned.  Thus, the Board finds that there can be no 
possibility of any prejudice to the veteran in proceeding 
with the issuance of a final decision of the service 
connection claim adjudicated in this decision.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  

The Court has also held that VCAA notice should be provided 
to a claimant before the initial unfavorable decision on the 
claim by the agency of original jurisdiction (AOJ).  
Pelegrini II.  See also VAOPGCPREC 7-2004 (July 16, 2004) and 
Mayfield v. Nicholson, 444 F.3d at 1333.  Clearly, in the 
present case, only the first VCAA notification letter in May 
2002 (and not the March 2007 letter) was issued to the 
veteran prior to the initial denial of his service connection 
claim in November 2002.  In any event, the veteran was 
"provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, in 
August 2007, the service connection claim was readjudicated, 
and a supplemental statement of the case (SSOC) was issued.  
Consequently, the Board finds that nothing about the evidence 
or any response to the RO's notification suggests that the 
service connection issue adjudicated in this decision must be 
re-adjudicated ab initio to satisfy the requirements of the 
VCAA.  

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the service 
connection claim adjudicated in this decision.  All available 
service medical records, as well as all relevant treatment 
records adequately identified by the veteran, have been 
obtained and associated with his claims folder.  Medical 
records used in support of a grant of disability benefits 
from the Social Security Administration have been procured 
and associated with his claims folder.  In addition, he has 
undergone pertinent VA examinations.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of his service connection claim.  Under the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (which holds that strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other pertinent evidence which has not been obtained.  In 
fact, following receipt of the August 2007 SSOC, the veteran 
responded in November 2007 that he had no other information 
or evidence to submit.  He specifically asked the AMC to 
return his case to the Board for further appellate 
consideration as soon as possible.  Consequently, the Board 
will proceed to adjudicate the following service connection 
issue on appeal, based upon the evidence currently of record.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2007); Pelegrini II; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  Service connection for PTSD in particular 
requires:  (1) medical evidence diagnosing this disability in 
accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of 
a link between current symptomatology and the claimed 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f) (2007).  

In the present case, the veteran asserts that he developed 
PTSD as a result of two in-service stressors.  Specifically, 
he maintains that, during his service in Vietnam, he was 
involved in a battle in which his squad lost many of its 
members.  Also, while clearing an area for helicopters to 
land, he witnessed the wounding of a Viet Cong walking on a 
trail.  The veteran dragged the Viet Cong close to a tree 
which fell on, and killed, him (the Viet Cong).  

A DD Form 214, Armed Forces Of The United States Report Of 
Transfer Or Discharge (DD 214), indicates that, during active 
military duty, the veteran served in Vietnam for almost one 
year.  As a result of his service, he received the Combat 
Infantry Badge.  Receipt of this medal indicates that the 
veteran did indeed engage in combat with enemy forces.  
Moreover, the veteran's claimed stressors are consistent with 
the circumstances, conditions, or hardships of his service.  
Thus, his assertions of service stressors are sufficient to 
establish their occurrence.  38 U.S.C.A. § 1154(b) (West 
2002) & 38 C.F.R. § 3.304(f) (2007).  

Significantly, however, the totality of the competent 
evidence of record does not support a diagnosis of PTSD.  In 
this regard, a September 1998 private medical report contains 
a diagnosis of PTSD in addition to a finding of a 
schizoaffective disorder.  Also, an October 2002 VA 
outpatient treatment session provides a finding of a 
schizoaffective disorder by history as well as the treating 
psychiatrist's recommendation to rule out PTSD.  Further, 
PTSD was diagnosed at a March 2003 VA evaluation and at an 
undated private treatment session.  

However, the veteran has been treated on numerous occasions 
for psychiatric disabilities other than PTSD.  Between March 
1973 and June 1973, the veteran was hospitalized for 
three-and-a-half months for treatment for an anxiety 
disorder.  No further psychiatric treatment is shown until 
March 1998, when he received medical care for an anxiety 
disorder, major depression, and an intermittent explosive 
disorder.  More recent treatment records provide additional 
psychiatric diagnoses of schizoaffective, and dysthymic, 
disorders.  

Following a review of the claims folder and an extensive 
interview with the veteran in September 2002, the examiner 
diagnosed dysthymia and specifically concluded that the 
veteran did not meet the diagnostic criteria for PTSD.  The 
examiner cited the veteran's failure to describe any specific 
stressful in-service events, his post-service police officer 
responsibilities which required him to recover the bodies of 
persons who had drowned, and the lack of evidence of 
psychiatric treatment for many years after service.  

Despite the veteran's subsequent description of two 
in-service stressors (including his participation in a battle 
in Vietnam in which many of his squad members were killed and 
his witnessing of the dying of a Viet Cong whom the veteran 
was trying to help), a June 2007 VA examiner concluded that 
the veteran did not meet the criteria for a diagnosis of 
PTSD.  Rather, the examiner diagnosed dysthymic disorder.  
The examiner explained that, although the veteran met the 
stressor criteria for PTSD and re-experienced these traumatic 
events, he did not exhibit avoidance of the stimulus or 
hyperarousal.  

The March 2003 VA psychological evaluation apparently based 
the diagnosis of PTSD on a review of the veteran's medical 
records and consideration of his in-service stressors.  The 
Board finds, however, that the March 2003 VA examiner's 
opinion is outweighed by the September 2002 and June 2007 VA 
psychiatrists' diagnoses of dysthymia.  These latter two 
examiners explained that the veteran did not fulfill the 
criteria for PTSD because he did not exhibit avoidance of the 
stimulus or hyperarousal, he experienced stressful events 
after service (including in particular in his duties as a 
policeman who had to retrieve bodies of persons who had 
drowned), and there was no evidence of psychiatric treatment 
for many years after service.  On the other hand, the March 
2003 VA examiner provided no rationale for the diagnosis of 
PTSD.  [The report noted, but did not discuss the effect of, 
the veteran's post-service police work on the "dive and riot 
squa[d]."]  

Accordingly, the Board finds that a clear preponderance of 
the competent evidence of record clearly supports the 
conclusion that the veteran has a psychiatric disability 
variously defined as a dysthymic disorder, a schizoaffective 
disorder, an anxiety disorder, major depression, and an 
intermittent explosive disorder-rather than PTSD.  Without 
competent evidence of PTSD, consideration of any association 
between the veteran's in-service stressors and current 
symptomatology, is not necessary.  38 C.F.R. § 3.304(f) 
(2007).  Indeed, without competent evidence of a diagnosed 
disability, service connection for the disorder cannot be 
awarded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (in which the Court held that, in the absence of proof 
of a present disability, there can be no valid claim).  
Consequently, the preponderance of the evidence is against 
the veteran's claim for service connection for PTSD, and the 
reasonable doubt doctrine is not for application.  See, 
38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for PTSD is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


